Citation Nr: 0929985	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial noncompensable evaluation for 
right knee patellofemoral syndrome. 

2.  Entitlement to an initial noncompensable evaluation for 
left knee patellofemoral syndrome. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine degenerative disc disease.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for generalized anxiety disorder (GAD). 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 

INTRODUCTION

The Veteran had active service from May 2003 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  By that rating action, the RO, in part, 
granted service connection for patellofemoral syndrome of the 
right and left knees and GAD; each disability was assigned an 
initial noncompensable evaluation, effective July 25, 2005; 
the date the RO received the Veteran's initial claim for 
service connection for these disabilities.  The RO also 
granted service connection for degenerative disc disease of 
the cervical spine; an initial 10 percent disability 
evaluation was assigned, effective July 25, 2005.  The 
Veteran timely appealed the RO's February 2006 rating action 
to the Board. 

In a May 2007 statement of the case (SOC), the RO assigned an 
initial 10 percent evaluation to the service-connected GAD, 
effective July 25, 2005.  This claim remains in controversy 
unless the maximum available benefit is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the claim is 
still properly before the Board and will be analyzed in the 
decision below. 


FINDINGS OF FACT

1.  From the award of service connection, July 25, 2005, the 
service-connected patellofemoral syndrome of the right and 
left knees are currently manifested by mild tenderness and 
crepitus, and subjective complaints of pain, with otherwise 
essentially normal clinical findings, including full range of 
bilateral knee motion, and with no more than slight 
impairment.  There is no x-ray evidence of arthritis in 
either knee.

2.  From the award of service connection, July 25, 2005, the 
service-connected cervical spine degenerative disease is not 
shown to have caused any incapacitating episodes, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, combined cervical spine range of 
motion not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

3.  Resolving reasonable doubt in the Veteran's favor, from 
the award of service connection, July 25, 2005, the service-
connected GAD has been manifested by symptoms such as chronic 
sleep impairment, depressed mood, significant worry and 
anxiety, it has not been manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment in 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5260 (2008). 

2.  The schedular criteria for an initial compensable 
evaluation for patellofemoral syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5260 (2008). 

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5242 (2008). 

4.  From the award of service connection, June 25, 2005, the 
schedular criteria for an initial evaluation of 30 percent, 
but no higher, for GAD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.125, 
Diagnostic Code 9400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See, also, the United States Court of Appeals 
for Veterans Claims (Court) decision in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.




In letters dated in March 2007 and July 2008 the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his initial ratings decided in the 
decision below.  The RO also specified what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the instant appeal stems from the grant of 
initial compensation benefits for the disorders at issue, 
Vazquez-Flores is inapplicable.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (those five elements include: Veteran status, existence 
of a disability, connection between the Veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, via a March 
2007 letter, VA informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his initial 
evaluation claims on appeal.  The record includes service 
treatment records, and written statements of the Veteran 
concerning the issues on appeal.  In addition, VA examined 
the Veteran in conjunction with his initial evaluation claims 
in December 2005, January 2006 and August 2008.  Copies of 
these examination reports have been associated with the 
claims file.  





As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the initial 
evaluation claims on appeal.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with these claims.

In sum, the record reflects that the facts pertinent to the 
initial evaluation claims have been properly developed and 
that no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  That 
is to say, "the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the Veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the initial evaluation claims.

II.  The Merits of the Claims

The Veteran maintains that his service-connected right and 
left knee and cervical spine disabilities, along with his 
GAD, are more severely disabling than that reflected by the 
currently assigned initial noncompensable and ten percent 
evaluations, respectively.  He maintains that he would be 
satisfied with his appeal if initial 10 and 20 percent 
ratings were assigned to his service connected right and left 
knee disabilities and cervical spine disability and GAD, 
respectively.  (See, VA Form 9, dated and signed by the 
Veteran in June 2007).

Having carefully considered the claim in light of the record 
and the applicable law, the Board presently grants the appeal 
in part as to the GAD, but denies the appeal as to the 
orthopedic disorders.  As to the latter disorders, the 
preponderance of the evidence is against the claims.  





Initial Evaluation-General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims files. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2008).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  See also 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2008); see also 38 C.F.R. 
§ 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that, 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).



Patellofemoral syndrome of the Right and Left Knees

The Veteran's service-connected right and left knee 
disabilities are evaluated as noncompensably disabling under 
Diagnostic Codes 5299-5260.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2008). Here, the Veteran's 
service-connected left and right knee disabilities are rated 
as analogous to limitation of flexion of the knee under 
Diagnostic Code 5260.  38 C.F.R. § 4.20 (2008).  

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2008).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.




A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2008).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2008).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).

More recently, General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board is of the opinion that initial compensable 
evaluations are not warranted for the Veteran's service-
connected right and left knee disabilities.  VA examinations 
of the knees, conducted in January 2006 and August 2008, 
reflect that range of motion of both the knees was from 0 to 
140 degrees, essentially normal motion, with no evidence of 
instability.  X-rays of the knees taken during both 
examinations were found to have been within normal limits; 
there was no evidence of arthritis in either knee.  Such 
findings do not meet, or even approximate, a compensable 
evaluation under any of the pertinent diagnostic codes.  The 
Veteran is not been shown to have ranges of motion with 
regard to limitation of flexion or extension in either knee 
that would warrant a compensable disability evaluation under 
Diagnostic Codes 5260 or 5261. 



Further, as the January 2006 and August 2008 VA examination 
reports are wholly devoid of any clinical findings of 
subluxation or lateral instability in either knee, a 
compensable evaluation would not be warranted under 
Diagnostic Code 5257.  A separate rating for arthritis of the 
right and left knees is not warranted as there is no clinical 
evidence of right or left knee arthritis shown on any x-ray 
or other diagnostic report pertinent to the Veteran's 
service- connected right and left knee knees.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The 2006 and 2008 VA examiners 
reported no visible evidence of pain on motion of the knees, 
with no decrease in range of motion, fatigue, or lack of 
endurance. In fact, the August 2008 VA examiner specifically 
indicated that there was no additional limitation of range of 
motion in the right or left knee with repetitive motions due 
to pain or lack of endurance.  

The Board finds that the effects of pain reasonably shown to 
be due to the Veteran's service-connected right and left knee 
disabilities are contemplated in the currently assigned 
noncompensable ratings.  There is no indication that pain, 
due to disability of the right and left knee, caused 
functional loss greater than that contemplated by the initial 
noncompensable evaluations assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against initial compensable 
ratings for the Veteran's service-connected right and left 
knee disabilities.  The preponderance of the evidence is 
clearly against the claims.  38 U.S.C.A. § 5107.

Cervical Spine

By a February 2006 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine; an initial 10 percent evaluation was assigned under 
Diagnostic Code 5243, intervertebral disc syndrome, effective 
July 25, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  After a 
review of the evidence pertaining to the Veteran's service- 
connected spine disability, in particular, the clinical 
absence of any intervertebral disc syndrome [Diagnostic Code 
5243], the Board has determined that the most appropriate 
diagnostic code for evaluation of the disability is 
Diagnostic Code 5242 [degenerative arthritis of the spine].  
An August 2008 VA examiner specifically stated that the 
Veteran did have any incapacitating episodes caused by his 
degenerative disc disease of the cervical spine.  Thus, 
evaluation of the Veteran's service-connected cervical spine 
disability under Diagnostic Code 5243 is not appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

All spinal disabilities, with the exception of intervertebral 
disc syndrome, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.
The rating criteria for the spine were amended effective 
September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because VA received the Veteran's claim for 
service connection for degenerative disc disease of the 
cervical spine in July 2005, only the revised criteria are 
applicable.  The rating criteria provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).

The Schedule for Rating Disabilities also provides that 
intervertebral disc syndrome may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under the formula 
for rating intervertebral disc syndrome, a 20 percent 
evaluation is for assignment with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the previous 12 months; and a 60 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The evidence shows that the Veteran does not meet the 
criteria for a higher initial evaluation in excess of 10 
percent for his cervical spine disability under the rating 
criteria outlined above.  

Here, January 2006 and August 2008 VA examination reports do 
not show that the Veteran meets the criteria for an initial 
20 percent evaluation, namely, forward flexion of the 
cervical spine limited to greater than 15 degrees but not 
greater than 30 degrees, combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  On the contrary, VA examinations of 
the cervical spine, conducted in January 2006 and August 
2008, revealed full range of cervical spine motion in all 
directions with pain at the end ranges.  (See, January 2006 
and August 2008 VA examination reports).  The August 2008 VA 
examiner also indicated that there was no evidence of any 
muscle spasm or postural abnormalities of the spine.  

As for an evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the August 2008 VA examiner specifically stated 
that the Veteran is not shown to have had any incapacitating 
episodes caused by his cervical spine degenerative joint 
disease.  Thus, consideration of the Veteran's service-
connected cervical spine degenerative disc disease under this 
formula, is not for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Further, as a neurological examination (e.g., sensory, motor 
and reflexes) of the Veteran was essentially normal in August 
2008, the service-connected degenerative disc disease of the 
cervical spine does not give rise to any neurological 
disability that is evaluated under the Diagnostic Codes 
related to the radicular groups or the musculospiral nerve.  
38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8514 
(2008).

With regard to establishing loss of function of the cervical 
spine due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  
Although a 2008 VA examination report reflects that the 
Veteran experienced pain at the final ranges of motion of the 
cervical spine, it also reveals that there was no additional 
limitation of range of motion with repetitive motion.  A lack 
of endurance of the cervical spine by history (italics added 
for emphasis) only was also noted.  As such, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected degenerative joint disease of the 
cervical spine is contemplated in the currently assigned 10 
percent initial rating.  There is no indication that pain, 
due to disability of the cervical spine, caused functional 
loss greater than that contemplated by the currently assigned 
10 percent initial evaluation assigned by the RO.  See 38 
C.F.R. § 4.40; DeLuca v. Brown, supra.

In view of the foregoing, the Veteran's service-connected 
degenerative disc disease of the cervical spine does not meet 
the criteria for an initial 20 percent evaluation.  
Therefore, the evidence does not demonstrate that the Veteran 
is entitled to an initial evaluation in excess of 10 percent 
for his degenerative disc disease of the cervical spine.

Generalized Anxiety Disorder

By a February 2006 rating decision, the RO granted service 
connection for GAD; an initial noncompensable evaluation was 
assigned under Diagnostic Code 9400, effective July 25, 2005.  
See, 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).  In a 
May 2007 SOC, the RO assigned an initial 10 percent 
evaluation to the service-connected GAD, effective July 15, 
2005.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  A 30 percent disability evaluation will be assigned.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, the code used 
to evaluated GAD, a 10 percent rating is assigned where there 
is occupational and social impairment due to mild and 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during significant stress 
or with symptoms controlled by continuous medication;

A 30 percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events);

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships;

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships; 
and

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  Id. 

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995). Here, VA examiners have assigned a GAF score of 
65 to the Veteran's GAD symptomatology.  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally the 
person functions well, and has some meaningful interpersonal 
relationships.  However, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).

Since the award of service connection on July 25, 2005, the 
medical evidence of record shows that the Veteran's GAD 
symptoms have varied between the criteria for a 10 percent 
rating and that of a 30 percent rating.  Thus, the Board 
finds that the evidence is in relative equipoise such that 
the Veteran's GAD symptomatology would be just as likely to 
approximate a 30 percent rating, as opposed to a 10 percent 
rating, effective June 25, 2005.  At no time, however, since 
the grant of service connection, July 25, 2005, have the 
Veteran's GAD symptoms approximated those of either a 50, 70 
or 100 percent rating.

VA examination reports dated in December 2005 and August 2008 
VA show that the Veteran was assigned a GAF score of 65, 
which is indicative of mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  Yet these same examination reports are 
positive for criteria that are supportive of an initial 30 
percent rating.  Notably, VA examination reports, dated in 
December 2005 and August 2008, reflect that, since the award 
of service connection, July 25, 2005, the Veteran's service-
connected GAD has been primarily characterized by chronic 
sleep impairment caused by worrying (August 2008), mild but 
significant worry and anxiety (August 2008), a somewhat 
constricted affect (December 2005), and some interference 
with his relationships and his ability to function in work 
and school (August 2008)--symptoms which equate to a 30 
percent rating under Diagnostic Code 9400.  These symptoms 
have been productive of social impairment which might result 
in occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) were the Veteran employed 
(the Veteran had returned to college).  

These same examination reports also show an absence of such 
psychiatric symptomatology that would support an initial 
rating in excess of 30 percent.  For example, the December 
2005 and August 2008 VA examination reports also show that 
the Veteran's speech was normal.  His thought process was 
organized and goal-directed; it was notable for some anxious 
rumination in August 2008.  There was no evidence of any 
short or long-term memory impairment during either VA 
examination.  His insight and judgment were reported as 
"good" (August 2008).  There was also no evidence that the 
Veteran did not have homicidal or suicidal ideation, 
hallucinations or delusions or paranoia.  An absence of such 
symptomatology, makes a rating in excess of 30 percent 
inappropriate given the schedular criteria mentioned above.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied. Therefore, resolving all doubt in the 
Veteran's favor, an initial rating of 30 percent, but no 
more, is granted from June 25, 2005; and a rating in excess 
of 30 percent from June 25, 2005, is not warranted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 


III.  Additional Considerations

In view of the holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating(s) for his service-connected disabilities discussed in 
the decision above, as the Court indicated can be done in 
this type of case.  Based upon the record, the Board finds 
that at no time since the Veteran filed his original claim 
for service connection on appeal with VA in July 2005 have 
the disabilities on appeal, with the exception of the award 
of an initial 30 percent rating to the service-connected GAD 
discussed herein, been more disabling than as currently rated 
under the present decision of the Board.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, there has been no 
evidence submitted to show that the service-connected right 
and left knees and cervical spine disabilities, along with 
his GAD, alone, have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In fact, the evidence of record shows that 
although the Veteran had quit his previous job as an auditor, 
it was because he was planning to enroll in college, as 
opposed to any symptoms or pathology stemming from his 
service-connected disabilities currently on appeal.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for patellofemoral syndrome 
of the right knee is denied.

An initial compensable evaluation for patellofemoral syndrome 
of the left knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.

From July 25, 2005, an initial 30 percent rating, but no 
higher, is granted for GAD, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


